PER CURIAM:
Roderico Ramirez Rodriguez appeals the district court’s order dismissing his civil complaint for lack of subject matter jurisdiction under the doctrine of consular nonreviewability and for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rodriguez Ramirez v. Clinton,* Case No. 5:12-cv-00252-BR, 2013 WL 227732 (E.D.N.C. Jan. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 On appeal, John F. Kerry has been substituted for his predecessor, Hillary Rodham Clinton, as Secretary of State. See Fed. R.App. P. 43(c)(2).